                                                                       Case 2:20-cv-02144-APG-EJY Document 23 Filed 02/03/21 Page 1 of 2




                                                                David H. Krieger, Esq.
                                                           1    Nevada Bar No. 9086
                                                           2
                                                                Shawn W. Miller, Esq.
                                                                Nevada Bar No. 7825
                                                           3    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           4    Henderson, Nevada 89052
                                                           5
                                                                Phone: (702) 848-3855
                                                                dkrieger@kriegerlawgroup.com
                                                           6    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff
                                                           7

                                                           8
                                                                                                  UNITED STATES DISTRICT COURT
                                                           9
                                                                                                       DISTRICT OF NEVADA
                                                           10

                                                           11
                                                                 WILLIAM BERRY, JR,                                    Case No.: 2:20-cv-02144-APG-EJY
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12                        Plaintiff,                         JOINT MOTION FOR EXTENSION OF
                         Henderson, Nevada 89052




                                                                                                                          TIME FOR PLAINTIFF TO FILE
                                                           13           vs.                                            RESPONSE TO DEFENDANT PLUSFOUR,
                                                           14
                                                                                                                            INC’S MOTION TO DISMISS
                                                                 AARGON AGENCY, INC; PLUSFOUR, INC;
                                                           15    QUANTUM COLLECTIONS; AND                                            (Second Request)
                                                                 RICHLAND HOLDINGS, INC DBA
                                                           16    ACCOUNTCORP OF SOUTHERN NEVADA,
                                                           17
                                                                                     Defendants.
                                                           18
                                                                       WILLIAM BERRY, JR (“Plaintiff”) and Defendant PLUSFOUR, INC. (“Plusfour”), collectively
                                                           19

                                                           20   the “Parties”, hereby jointly submit this motion (“Joint Motion”) for an extension of time for Plaintiff to

                                                           21   file a response to Plusfour’s Motion to Dismiss or in the Alternative Motion for Summary Judgment
                                                           22   (“Motion to Dismiss”) to February 3, 2021. Additionally, Plusfour’s reply brief, if any, shall be likewise
                                                           23
                                                                extended for two weeks to February 17, 2021. The Motion to Dismiss was filed on December 16, 2020
                                                           24
                                                                and appears on the docket as ECF #8. This is the Parties’ second request for an extension of time.
                                                           25

                                                           26          The reason for the second request is two-fold: (1) Plaintiff needs additional time to fully respond

                                                           27   to the issues and arguments raised in the Motion to Dismiss; and (2) Plaintiff and Defendant Plusfour had
                                                           28




                                                                                                                 -1-
                                                                       Case 2:20-cv-02144-APG-EJY Document 23 Filed 02/03/21 Page 2 of 2




                                                                been in negotiations in good faith efforts to resolve the matter, but were unable to reach a resolution.
                                                           1

                                                           2
                                                                This is Parties’ second request for an extension and this Joint Motion has not been submitted for the

                                                           3    purpose of delay or other impermissible purpose. Plusfour will not be prejudiced by the delay and has
                                                           4    agreed to the extensions of time. Additionally, the requested extensions do not prejudice or directly affect
                                                           5
                                                                the other Defendants in this case. Accordingly, it is requested that the Court grant the extension of time
                                                           6
                                                                to respond to the Motion to Dismiss to February 2, 2021 and any reply brief to February 17, 2021.
                                                           7

                                                           8
                                                                       Dated: January 29, 2021.

                                                           9            Submitted By:                                       No Opposition:
                                                           10           /s/ Shawn W. Miller              .                  /s/ Garrett R. Chase           .
                                                           11
                                                                        David H. Krieger, Esq.                              Garrett R. Chase, Esq.
                                                                        Shawn W. Miller, Esq.                               SHUMWAY VAN
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12           KRIEGER LAW GROUP, LLC                              8985 South Eastern Ave, Suite 100
                         Henderson, Nevada 89052




                                                                        2850 W. Horizon Ridge Pkwy., Suite 200              Las Vegas, Nevada 891213
                                                           13           Henderson, Nevada 89052                             Attorneys for Defendant Plusfour, Inc.
                                                           14
                                                                        Attorneys for Plaintiff

                                                           15

                                                           16                                ORDER GRANTING EXTENSION OF TIME

                                                           17
                                                                       IT IS SO ORDERED.
                                                           18
                                                                                                                   ________________________________________
                                                           19                                                      UNITED STATES DISTRICT JUDGE
                                                           20
                                                                                                                             February 2, 2021
                                                                                                                   Dated: __________________________________
                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                                  -2-
